      Case 18-00532-JMC-13                  Doc 49        Filed 01/15/19           EOD 01/16/19 10:00:09               Pg 1 of 1


                                        UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF Southern Indiana

                                                     Minute Entry/Order
Hearing Information:
                         Debtor:   DARIN LEE BROKERING
                  Case Number:     18-00532-JMC-13                   Chapter: 13

          Date / Time / Room:      TUESDAY, JANUARY 15, 2019 01:00 PM IP 325

         Bankruptcy Judge:         JAMES M. CARR
               Courtroom Clerk:    HEATHER BUTLER
                Reporter / ECR:    HEATHER BUTLER                                                                                0.00


Matter:
       1) Hearing on Trustee's Motion to Dismiss and Debtor's Objection thereto [36], [37]
              R / M #:   0/ 0
              VACATED: Motion withdrawn 12/20/18

       2) Hearing on Trustee's Objection to Confirmation of Amended Plan [39], [45]
              R / M #:   0/ 0


Appearances:

        MOLLY MILLER, TRUSTEE


Proceedings:                                                                                                              1.00

        (1) VACATED: Motion withdrawn 12/20/18
        (2) Disposition: Hearing held. Objection sustained. Agreed modification to plan to be filed within 30 days.


IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                           1/16/2019     9:32:56AM
